MEMORANDUM OPINION
                                          No. 04-09-00739-CV

                        IN THE INTEREST OF P.A., et al., Minor Children

                    From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2008-PA-01155
                   Honorable Charles E. Montemayor, 1 Associate Judge Presiding

Opinion by:      Phylis J. Speedlin, Justice

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: October 20, 2010

AFFIRMED

           Appellant Peter Joe Rios seeks to appeal the trial court’s judgment terminating his

parental rights, and its order finding his appellate points frivolous. See TEX. FAM. CODE ANN.

§ 263.405(d)(3), (g) (West 2008). Appellant’s court-appointed appellate attorney has filed a

brief representing that he has conducted a professional evaluation of the record and determined

the appellate points are without merit. Counsel concludes the appeal is frivolous. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-

00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio May 21, 2003, order) (applying


1
  The Honorable Charles E. Montemayor, Associate Judge, Bexar County, Texas, signed the order of termination;
the Honorable Richard Garcia, Associate Judge, Bexar County, Texas, signed the order denying Rios’s motion for
new trial and finding his appellate points to be frivolous.
                                                                                    04-09-00739-CV


Anders procedure to appeals from orders terminating parental rights), disp. on merits, 2003 WL
22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.). In compliance with the procedure

in Anders, counsel delivered a copy of counsel’s brief to appellant, and informed appellant of his

right to file his own brief. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio

1997, no pet.). Appellant filed a brief in which he contests the grounds for termination.

       After reviewing the appellate record, counsel’s brief, and appellant’s pro se brief, we

agree that the appellate points do not present a substantial question for appellate review, and are

therefore frivolous. See TEX. CIV. PRAC. & REM. CODE ANN. § 13.003(b) (West 2002); see also

TEX. FAM. CODE ANN. § 263.405(d)(3) (incorporating section 13.003(b) by reference).

Accordingly, we affirm the trial court’s judgment, and grant appellate counsel’s motion to

withdraw. Nichols, 954 S.W.2d at 85–86.


                                                 Phylis J. Speedlin, Justice




                                               -2-